IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00057-CV

NIZAR RASHID,
                                                            Appellant
v.

TRUSTREET PROPERTIES, MOTEL ENTERPRISES,
FOOD SERVICE HOLDINGS, LTD D/B/A
DAIRY QUEEN RESTAURANTS,
AND MARK SHACKLEFORD,
                                    Appellees



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 23,587


                          MEMORANDUM OPINION


      Appellee, Food Service Holdings, Ltd. d/b/a Dairy Queen Restaurants, has

notified this Court of its bankruptcy petition filed on March 1, 2012. See TEX. R. APP. P.

8.1. Further action in this appeal has been automatically stayed. See 11 U.S.C. § 362.

      For administrative purposes, this appeal is suspended and will be treated as

closed unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on
motion of any party showing that the stay has been lifted or modified and specifying

what action, if any, is required from this Court upon reinstatement of the appeal. TEX.

R. APP. P. 8.3.

        The reporting requirement of Local Rule 17 is suspended. 10TH TEX. APP. (WACO)

LOC. R. 17.

        The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.




                                                   AL SCOGGINS
                                                   Justice

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Appeal Suspended
Opinion delivered and filed March 28, 2012
[CV06]




Rashid v. Trustreet Properties                                                   Page 2